Title: To Thomas Jefferson from George Clinton, 7 May 1804
From: Clinton, George
To: Jefferson, Thomas


          
            Dear Sir 
            Albany May 7th. 1804.
          
          I have now the pleasure to inform you that from the Returns I have seen from several Counties of this State and accurate information received from others our republican Candidates for Governor and Lt Governor, to wit, Chief Justice Lewis and Mr. Broome, will be elected by a majority of at least 8000, notwithstanding their Opponents were supported by the united and vigorous Exertions of the Federalists in every quarter of the State; and that in the next Congress there will not be more than three & probably only two Federal Members from this State—The anxiety I have felt myself for the Event of this Election must be my Apology for troubling you with this Communication.
           Yours Sincerely
          
            Geo: Clinton 
          
        